Citation Nr: 0400256	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy during 
active military service.

2.  The veteran was treated for a left eye disorder during 
service, and the medical evidence establishes that he 
currently has the same disorder.


CONCLUSION OF LAW

A left eye disorder was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
1991 & Supp. 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, 2670-71 (2003) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a left eye disorder that is causally related to 
an incident of his active military service.  Specifically, 
the veteran maintains that when he served in combat on 
Okinawa, he experienced an explosion that knocked him 
unconscious for approximately five to ten minutes.  He claims 
that he noticed problems with his left eye vision after that 
incident.  

In May 2003, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is in the claims file.  At that hearing, the 
veteran submitted additional evidence in support of his 
claim, along with a waiver of RO consideration of that 
evidence.  As such, the Board may proceed with this appeal.  

This case was previously before the Board on two occasions, 
and remanded in November 2001 and March 2003 for further 
development.  The Board has reviewed the file, and is 
satisfied that the development requested in the remands was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

During the pendency of this appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
are found, in part, at 38 C.F.R. § 3.159.  The United States 
Court of Appeals for Veterans Claims has interpreted the VCAA 
to require VA to inform a claimant of what type of evidence 
is needed to substantiate his claim on appeal, including what 
evidence he should provide and what evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit or court) recently issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, and prior to the expiration of the 
one-year time period set forth in 38 U.S.C.A. § 5103(b)(1).  
As authority for its decision, the Federal Circuit cited to 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV decision), in which the 
court addressed a challenge to a regulation that governed the 
Board's authority to provide VCAA notice, and which provided 
the appellant with not less than 30 days to respond to the 
notice.  See 38 C.F.R. § 19.9(a)(2)(ii).  In that case, the 
Federal Circuit "determined that the challenged regulation's 
misleading characterization of the law may lead unsuspecting 
claimants to believe that they must provide the requested 
information or evidence within thirty days, even though § 
5103(b)(1) unequivocally provides a claimant one year to 
submit evidence."  DAV, 327 F.3d. at 1348.  

In response to the holding in the PVA decision, on December 
16, 2003, the President signed the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 2670-71 
(2003), which amended 38 U.S.C.A. § 5103(b) to permit the 
Secretary to decide a claim prior to the expiration of the 
one-year period.  This change, among other changes, was made 
effective November 9, 2000, which was the date of enactment 
of the VCAA.  Section 5103(b) now reads as follows:  

TIME LIMITATION. - (1) In the case of 
information or evidence that the claimant 
is notified under subsection (a) is to be 
provided by the claimant, such 
information or evidence must be received 
by the Secretary within one year from the 
date such notice is sent ... (3) Nothing in 
paragraph (1) shall be construed to 
prohibit the Secretary from making a 
decision on a claim before the expiration 
of the period referred to in that 
subsection.

Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, 2670-71 (2003) (to be codified at 38 U.S.C. § 
5103(b)).  

In the present case, the veteran was informed of the VCAA in 
a letter from the RO dated in May 2001.  That letter notified 
the veteran of the requirements for establishing service 
connection, and listed some of the evidence that had already 
been obtained in his claim.  Although the letter requested 
that the veteran submit any additional evidence within 60 
days of the date of that letter, which was not in compliance 
with the version of 38 U.S.C.A. § 5103(b)(1) then in effect 
that provided a claimant one year to submit evidence, the law 
has been amended, and the Secretary is permitted to decide a 
claim before the expiration of the one-year period.  
Moreover, subsequent to that letter, the November 2001 Board 
remand provided the veteran with an additional opportunity to 
submit further evidence in support of his appeal.

In light of the favorable outcome of this appeal, the Board 
need not include an extensive discussion as to how the VCAA 
was satisfied in this appeal.  Additionally, to the extent 
that there are any remaining deficiencies in VCAA compliance, 
any such deficiencies are rendered moot by the favorable 
disposition in this appeal.

Under VA law, service connection will be granted if it is 
shown that the veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the case of any 
veteran who engaged in combat with the enemy in active 
service during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  Id.

As previously noted, the veteran claims that he currently has 
a left eye disorder that is related to a concussion that he 
sustained during an explosion in service while he was on 
Okinawa.  The veteran's service medical records are negative 
for any documentation of a concussion.  However, his 
separation qualification record confirms that he served in 
combat on Okinawa with the 27th Division.  Moreover, a May 
1946 service medical record indicates that the veteran was 
diagnosed with strabismus, divergent, left eye, intermittent, 
concomitant, more paralytic.  The veteran's service 
separation examination report, dated in August 1946, reported 
uncorrected bilateral vision of 20/20.  

The claims file only contains a few service medical records.  
The RO attempted to obtain a complete copy of the veteran's 
service medical records, but a November 2002 response to an 
inquiry for such records indicates that the case is fire-
related, referring to a 1973 fire at the National Personnel 
Records Center.  It was noted that there were no service 
medical records or surgeon general reports available for the 
veteran.  The Board notes that in a case where the service 
medical records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

Following the veteran's separation from service, the record 
is silent for any treatment for a left eye disorder for over 
fifty years.  The veteran testified at the May 2003 hearing 
that he was treated for his eye disorder during the years 
following service separation, but indicated that most of 
those doctors' offices were no longer in existence.

The claims file contains more recent treatment records from 
various providers who treated the veteran for his complaints 
of a left eye disorder.  Collectively, those records are 
dated from approximately 1999 through 2002.  Among those 
records, only three records contain opinions as to whether or 
not the veteran's current complaints of a left eye disorder 
are related to his active service.  Those records are 
discussed below.  

In August 2000, the veteran underwent an examination at VA's 
request.  The examiner reported the veteran's allegations of 
the in-service explosion, along with his complaints of blurry 
left eye vision since that time.  Upon examination, the best 
corrected left eye vision at distance was 20/30; the best 
corrected reading vision was 20/25.  The examiner noted a 
mild cataract in the left eye, which was greater than the 
right eye.  The examiner summarized other medical reports in 
the record, and noted that the veteran's left eye vision 
could not be corrected beyond the 20/30 level.  The examiner 
noted no scarring in the left eye, which he felt "could have 
occurred" from the incident described by the veteran.  He 
also noted no current strabismus.  In conclusion, he opined 
that he did not believe that the veteran suffered any 
sequella in terms of ocular pathology from the blast he 
experienced in 1945.

The veteran submitted a May 2000 statement from his private 
physician, Dr. Bowns, who indicated that he first saw the 
veteran for treatment in November 1999.  Dr. Bowns stated 
that the veteran was concerned about decreased eyesight in 
his left eye, which upon examination, was only correctible to 
the 20/30 level.  The veteran related to the examiner his 
history of an injury to his eye during an explosion on 
Okinawa.  The veteran denied any visual problems before that 
injury.  Dr. Bowns opined:

It is certainly possible that he may have 
suffered a concussion injury to the left 
eye, which could have reduced vision.  
This could have caused damage to either 
the optic nerve or retina, which would 
not necessarily be visible at this time.  
Normally, it is possible to find some 
reason why people have reduced vision.  
In [the veteran's] case, there is no 
obvious cause that can be ascertained.  
He states that he had poor vision in the 
left eye for many years.  I think that it 
is certainly a possibility that the 
injury he describes while in the Armed 
Forces may have caused his current 
condition. 

In June 2002, the veteran underwent a VA eye examination.  
The examiner indicated that she had reviewed the veteran's 
claims file both before and after the examination.  The 
veteran's vision with correction was 20/50 for both eyes.  
The impression was left eye, intermittent exotropia, and 
history of traumatic injury to the left eye, per patient.  
The examiner concluded that it was not likely that the 
veteran's current vision is due to the traumatic injury he 
sustained in World War II for the following reasons.  First, 
she stated that the veteran's service medical records do not 
show visual impairment.  Second, upon service discharge, the 
veteran's bilateral visual acuity was 20/20.  Third, she 
indicated that she did not find a specific ophthalmologist 
examination that indicated that damage had been seen in the 
past that could conclusively be linked to the veteran's time 
in service.  She stated the following:

I indicated to the patient that vision in 
his left eye could not be proven not to 
be connected to the trauma in the 
service.  However, after further review 
of the C-file I cannot conclusively 
support the diagnosis of a trauma related 
injury causing the present vision on the 
left eye.  

She noted that the record did not support that the veteran 
has had poor vision since World War II.  

The Board has carefully reviewed all the evidence of record, 
and finds that there is an approximate balance of positive 
and negative evidence in this case.  As such, resolving any 
remaining doubt in favor of the veteran, the Board finds that 
the record supports a grant of service connection in this 
case for the following reasons.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990) (a veteran 
need only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail); O'Hare, 
supra.

Initially, as the veteran engaged in combat on Okinawa, the 
Board will accept his contentions that while he was serving 
on Okinawa, he was knocked unconscious following an 
explosion.  This statement is consistent with the 
circumstances, conditions, or hardships of his service, 
notwithstanding the fact that there is no official record of 
such an incident in service.  See 38 U.S.C.A. § 1154(b).  
Moreover, in the absence of any clear and convincing evidence 
to the contrary, and resolving every reasonable doubt in 
favor of the veteran, the Board will accept the veteran's 
statements that following the explosion he noticed blurred 
vision in his left eye.  Id.  This statement is further 
supported by the notation in the veteran's service medical 
records that he was seen with strabismus, divergent, left 
eye, intermittent, in May 1946.  

Having established an in-service injury, the next question is 
whether the veteran has a current disability.  Although the 
August 2000 examination noted no current strabismus, the more 
recent June 2002 VA examination report contains a diagnosis 
of intermittent exotropia, which is the same condition that 
the veteran was diagnosed as having in service (divergent 
strabismus).  Thus, the Board is satisfied that the veteran 
has a current left eye disorder.  

The remaining question is whether it is at least as likely as 
not that the veteran's current left eye disorder is causally 
related to his active military service.  In the August 2000 
examination report, the examiner concludes that in his 
opinion, the veteran did not suffer any sequella in terms of 
ocular pathology from the blast in 1945.  As reasons for that 
opinion, the examiner indicates that there was no evidence of 
scarring, which "could" have occurred from the incident in 
service.  He did not indicate that there would be definitive 
scarring from such an incident.  

In the June 2002 VA examination report, the examiner stated 
that she could not "conclusively support the diagnosis of a 
trauma related injury causing the present vision on the left 
eye."  Initially, the Board notes that the standard of proof 
in claims for service connection is not whether something is 
absolute, or conclusive, rather the standard is whether "it 
is at least as likely as not."  Moreover, the VA examiner 
stated that the service medical records do not show left eye 
visual impairment.  It is unclear from this statement whether 
the examiner acknowledged the May 1946 service medical record 
that contains a diagnosis of divergent strabismus.  More 
significantly, the examiner reported that she did not see any 
record of a traumatic injury during service.  While this is 
true, as discussed earlier, the Board accepts the veteran's 
statements that he sustained an injury from an explosion in 
service, since it is consistent with the circumstances of his 
combat service.  As such, the absence of a documented injury 
in service may not serve as a basis to conclude that any 
current disorder is not related to the in-service incident.  

In short, the Board is not persuaded by the August 2000 or 
June 2002 medical opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  Rather, the Board is more persuaded by the private 
medical opinion dated in May 2000.  The doctor accepted the 
possibility that the veteran suffered a concussion in 
service, which resulted in reduced vision.  The examiner 
further acknowledged that it was possible that past damage to 
the optic nerve or retina may not necessarily be visible 
today.  He concluded that the veteran's injury during service 
may have caused his current left eye condition.  

In conclusion, the Board finds that there is an approximate 
balance of positive and negative evidence in this appeal, 
such that an award of service connection is warranted.  As 
discussed, the evidence establishes an in-service injury and 
a current left eye disability.  As to the remaining question 
of a causal connection between the in-service injury and the 
current disability, the Board finds that the August 2000 and 
June 2002 medical opinions weighing against the veteran's 
claim are not probative, for reasons discussed.  Contrary to 
the two foregoing opinions, the veteran's private physician 
concluded that the veteran's current left eye condition may 
be due to the in-service injury.  Resolving all remaining 
doubt in the veteran's favor, the Board concludes that 
service connection for a left eye disorder is granted.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a left eye disorder is granted, 
subject to the rules and regulations governing awards of 
monetary benefits.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



